DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osadchy et al (US Pat:  6, 335, 617)
Regarding claims 1, 6, Osadchy et al disclose a calibration method, comprising: receiving magnetic field values, which are generated by a plurality of real magnetic transmitters and are measured at multiple positions on a grid in a region containing a magnetic field perturbing element [see column 5 lines 5-60];
receiving approximate locations of the real magnetic transmitters; using the approximate locations, characterizing a respective plurality of imaginary magnetic sources inside the field perturbing element [see column 5 lines 5-60];

(i) actual locations of the real and imaginary magnetic sources in the region and (i1) modeled magnetic field values that would result from the real and imaginary magnetic sources at the actual locations [see column 4 lines 10-50];
using the calculated locations, and the modeled magnetic field values at the multiple positions on the grid, deriving a magnetic field calibration function for the region [see column 2 lines 48-50, column 5 lines 5-60].

Regarding claims 2, 7, Osadchy et al disclose wherein receiving the magnetic field values comprises positioning a probe in the region and measuring the generated magnetic field at the probe over the multiple positions [see column 5 lines 5-60].

Regarding claim 3, Osadchy et al disclose wherein characterizing the imaginary magnetic sources comprises estimating a location of each of the imaginary magnetic sources inside the perturbing element [see column 2 lines 51-55 column 5 lines 5-60] by disclosing the theoretical model takes into account perturbations of the field due to the effect of a ferromagnetic core in the radiator coil [see column 2 lines 51-55]

Regarding claim 4, 8, Osadchy et al disclose wherein the magnetic field calibration function is provided as a three- dimensional array of values over a calibrated grid of positions, which is denser than the grid used for measuring the magnetic field values [see column 5 lines 5-60].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793